Citation Nr: 0313708	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for asthma.  
The veteran subsequently perfected an appeal regarding that 
issue.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in April 2001 and Supplemental 
Statements of the Case (SSOCs) in October 2001, December 
2002, and April 2003.

In the September 2000 rating decision, the RO also denied 
entitlement to service connection for a left knee disorder, 
and entitlement to a compensable evaluation for the residuals 
of removal of osteochondromatosis from the right knee.  The 
veteran subsequently perfected timely appeals regarding both 
of these issues.  

Subsequently, in an SSOC dated in October 2001, the RO 
granted entitlement to service connection for degenerative 
arthritis of the left knee.  The RO also granted an increased 
evaluation of 10 percent for the residuals of the removal of 
osteochondromatosis from the right knee.  As explained in the 
SSOC, this was the maximum disability rating available for 
that disability under the applicable criteria.  Thus, the 
Board concludes that both of these issues have been resolved 
and are no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 
35, 38 (1993) (holding that, in a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and that 
such a claim remains in controversy "where less than the 
maximum available benefits are awarded.").

In a July 2001 rating decision, the RO also denied 
entitlement to compensation benefits, under 38 U.S.C.A. § 
1151, for the residuals of left cataract surgery.  He 
subsequently expressed disagreement with that decision, and, 
in October 2001, the RO issued an SOC.  However, the veteran 
did not submit a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or equivalent.  Thus, this matter is not 
presently on appeal before the Board.


REMAND

In a VA Form 9 submitted in August 2002, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge at the RO.  He reiterated this request in another VA 
Form 9 submitted in December 2002.  Thereafter, in yet 
another VA Form 9 submitted directly to the Board in March 
2003, he indicated that he wished to appear for a personal 
hearing before a traveling Veterans Law Judge at the RO.

The Board recognizes that the veteran has recently advised VA 
of a change in residency, providing, by letter received in 
May 2003, a mailing address in South Africa.  He has not, 
however, indicated how long he will be out of the United 
States, or when he wishes to attend an appeal hearing, which 
he has requested on more than one occasion.

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).  In light of the 
multiple hearing requests received from the veteran, the 
Board believes that a remand of this case is necessary, in 
order to ensure that the veteran is afforded a full 
opportunity for a personal hearing.

Accordingly, this case is remanded for the following:

The RO should contact the veteran to 
clarify when he will be available for his 
requested hearing, and then schedule him 
for such hearing, to be conducted either 
by a traveling member of the Board or by 
videoconference hearing, according to his 
request.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


